MEMORANDUM **
Ernesto Patino Cárcamo, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his motion to reopen removal proceedings that were conducted in absentia. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996). We grant the petition for review.
The IJ abused his discretion in denying Patino Carcamo’s motion to reopen in light of Patino Carcamo’s undisputed statement that he arrived at court 15 minutes late. See Jerezano v. INS, 169 F.3d 613, 615 (9th Cir.1999) (holding that denying a petitioner’s motion to reopen when he arrived 15 to 20 minutes late was an abuse of discretion).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.